Citation Nr: 0933897	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-17 015A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left shoulder/arm 
disability.

2.  Entitlement to service connection for cervical spine 
disorder.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania, that 
denied service connection for a left arm condition, a left 
hip condition, and lumbar and cervical spine conditions.  
During the pendency of this appeal, the RO granted service 
connection for the Veteran's left hip and lumbar spine 
disabilities.  Thus, the issues remaining on appeal are 
service connection for a cervical spine disability and for a 
left shoulder/arm disability.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1960 to June 1964.

2.  On August 19, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal.  
Specifically, in correspondence received on August 19, 2009, 
which was sent in response to a letter that notified the 
Veteran of the date of his Central Office hearing with 
respect to this appeal,  the Veteran wrote that he was 
"happy with [his] current rating and [did] not wish to file 
an appeal."  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


